Case 1:18-cv-00390-MN Document 256 Filed 08/13/20 Page 1 of 5 PageID #: 4518




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    VIFOR FRESENIUS MEDICAL CARE                 )
    RENAL PHARMA LTD. and VIFOR                  )
    FRESENIUS MEDICAL CARE RENAL                 )
    PHARMA FRANCE S.A.S.,                        )
                                                 )
                        Plaintiffs,              )
                                                 )
                v.                               )   C.A. No. 18-390 (MN)
                                                 )
    LUPIN ATLANTIS HOLDINGS SA,                  )
    LUPIN PHARMACEUTICALS, INC., and             )
    TEVA PHARMACEUTICALS USA, INC.,              )
                                                 )
                        Defendants.              )

                                      MEMORANDUM ORDER

        At Wilmington this 13th day of August 2020:

        This is a patent case brought by Plaintiffs Vifor Fresenius Medical Care Renal Pharma Ltd.

and Vifor Fresenius Medical Care Renal Pharma France S.A.S. (collectively, “Plaintiffs”) against

Defendants Lupin Atlantis Holdings SA, Lupin Pharmaceuticals, Inc. and Teva Pharmaceuticals

USA, Inc. (collectively, “Defendants”). The Court has scheduled a bench trial to begin on

January 19, 2020. Pending before the Court are four motions seeking to limit testimony at trial:

(1) Defendants’ Joint Motion to Exclude Certain Expert Testimony Concerning Infringement of

Dr. Anjay Rastogi, Dr. Wesley Harris, Dr. Adam Myers and Dr. Robert O. Williams III under

Federal Rule of Evidence 702 (D.I. 211); 1 (2) Plantiffs’ Motion to Strike the Reply Expert Report

of Robert Linhardt, Ph.D., or in the alternative, to preclude Dr. Linhardt from testifying in

Defendants’ case-in-chief (D.I. 213); (3) Plaintiffs’ Motion to Preclude Portions of the Expert



1
        Defendants’ motion addressed claims 29, 30, 31 and 51 of U.S. Patent No. 9,561,251 (“the
        ’251 patent”). In connection with narrowing the issues for trial, Plaintiffs dropped claims
        31 and 51. Therefore, Defendants’ motion is denied as moot with respect to those claims.
Case 1:18-cv-00390-MN Document 256 Filed 08/13/20 Page 2 of 5 PageID #: 4519




Testimony of Walter G. Chambliss, Ph.D. (D.I. 215); and (4) Defendants’ Joint Motion to Exclude

Certain Expert Testimony of Dr. Anjay Rastogi, Dr. Robert O. Williams, III and Carla Mulhern

Relating to Secondary Considerations (D.I. 217). The Court will address each motion in turn.

I.     DISCUSSION

       A.      D.I. 211

               1.      Claim 29

       Defendants seek to limit the infringement opinions of Drs. Rastogi and Harris under

Daubert, asserting that they are unreliable and fail to “fit” the issues in the case. As to Dr. Rastogi,

Defendants argue that his opinions “are not based on any testing or analysis of Defendants’ ANDA

Products or data concerning absorption of ‘iron oxy-hydroxide’ as claimed (as opposed to ‘iron’

uptake).” (D.I. 212 at 2). Plaintiffs respond that Dr. Rastogi relied on a clinical study of Plaintiffs’

Velphoro® product that is cited in Defendants’ proposed labels (D.I. 229 at 1-2) and that

Dr. Rastogi relied on the data in the studies to offer opinions as to the iron hydroxide uptake, not

just iron (id. at 6). Plaintiffs point out that Defendants relied on the same studies to conclude that

iron oxy-hydroxide is “practically insoluble and therefore not absorbed and not metabolized.” (Id.

at 6). The dispute here appears to be whether Dr. Rastogi could make the conclusions he did based

on the information he relied on. That, however, goes to the sufficiency of Dr. Rastogi’s opinions

and not their admissibility. Thus the Court will deny Defendants’ motion as to Dr. Rastogi. And

in light of the fact that Defendants’ motion as to Dr. Harris is based on Dr. Harris’s reliance on the

opinions of Dr. Rastogi, that motion will also be denied.




                                                   2
Case 1:18-cv-00390-MN Document 256 Filed 08/13/20 Page 3 of 5 PageID #: 4520




               2.      Claim 30

       Defendants assert that the Court adopted Plaintiffs’ proposed construction of “iron release

rate below 2.5%” to mean:

       The iron release measured in water at a pH of 3 according to European
       Pharmacopeia chapter 2.9.3 using standard dissolution equipment and parameters
       as described in the monograph, where iron content is analyzed by titration after 2
       hours, wherein the quantity of iron dissolved after 2 hours is less than 2.5%.

Defendants then argue that Plaintiffs’ expert, Dr. Myers, did not test the accused products starting

at a pH of 3 and thus his opinions should be excluded. (D.I. 212 at 7). Plaintiffs argue that the

claim as construed does not require the starting pH to be 3, but rather that the “resultant” pH

(i.e., the pH after the tablet is added) should be 3. (D.I. 229 at 7-8). Plaintiffs cite to portions of

expert testimony to support their argument. After reviewing the submissions, it is apparent that

the Court would benefit from hearing full expert testimony (and cross examination) on this issue.

Thus, Defendants’ motion as to claim 30 will be denied. 2

       B.      D.I. 213

       Plaintiffs assert that Defendants improperly submitted a reply report from Dr. Linhardt that

includes opinions about inherency that should have been included in an opening report. (D.I. 214).

Defendants dispute that the opinions are new and assert that Dr. Linhardt’s reply report “is a direct

rebuttal” of Plaintiffs’ expert’s report on inherency. (D.I. 227 at 1). The Court cannot, on the

record before it, determine whether the opinions in Dr. Linhardt’s reports are new or a fair rebuttal

to Plaintiffs’ expert. It is clear, however, that the opinions were not included in the opening report,


2
       Teva similarly asserts that Dr. Myers’s opinions as to its product should also be excluded
       because Dr. Myers adjusted the starting pH of the medium down to a pH of 2.31 and he
       did not test the Teva tablets at a resultant pH of 3 (the resultant pH average was 3.25).
       (D.I. 212 at 8-9). Plaintiffs assert that anything from pH 2.5 through 3.4 would round to 3
       and thus fit within the pH of 3 in the Court’s construction. (D.I. 229 at 10-11). This again
       is a dispute that expert testimony and cross examination would help the Court to understand
       more thoroughly.


                                                  3
Case 1:18-cv-00390-MN Document 256 Filed 08/13/20 Page 4 of 5 PageID #: 4521




and were offered as a response to Plaintiffs’ expert’s criticism of Dr. Chambliss. The opinions

should therefore not be part of Defendants’ case-in-chief. Thus, Plaintiffs’ motion to strike will

be denied, but Plaintiffs’ motion to preclude Dr. Linhardt (and Dr. Chambliss) from offering the

challenged opinions in Defendants’ case-in-chief will be granted. 3

       C.      D.I. 215

       Plaintiffs seek to exclude from trial Dr. Chambliss’s opinions regarding reverse doctrine

of equivalents and incorporation by reference, asserting that he applied the wrong legal standards.

(D.I. 216 at 3-8). Plaintiffs point to certain portions of Dr. Chambliss’ report and Defendants point

to others in support of their arguments. The Court finds that the issues raised – including whether

opinions were fairly disclosed in expert reports – will be better addressed in context at trial. Thus,

Plaintiffs’ motion regarding Dr. Chambliss’s application of legal standards will be denied.

       Plaintiffs also seek to exclude Dr. Chambliss’s opinions on Dr. Philipp’s state of mind,

including what he knew and was aware of when he submitted a declaration to the Patent Office in

2015. (D.I. 216 at 8-10). Defendants assert that “Dr. Chambliss did not give such an opinion . . .

and will not testify at trial as to Dr. Philipp’s state of mind or intent at the time he signed and

submitted his sworn declarations” to the Patent Office. (D.I. 225 at 5 (emphasis in original)).

Defendants assert that many of the examples given by Plaintiffs were opinions Dr. Chambliss

offered in response to Plaintiffs’ questions – and not opinions elicited by Defendants. (Id. at 5-6).




3
       The Court notes that Defendants do not really oppose Plaintiffs’ motion to the extent it
       seeks to preclude the testimony in Defendants’ case-in-chief. Defendants simply argue
       that decisions about the order of testimony are premature.



                                                  4
Case 1:18-cv-00390-MN Document 256 Filed 08/13/20 Page 5 of 5 PageID #: 4522




Thus, the parties and the Court agree that such testimony would be inappropriate. Plaintiffs’

motion will be granted. 4

        D.     D.I. 217

        Defendants seek to exclude testimony from three of Plaintiffs’ experts on various aspects

of secondary considerations of non-obviousness. (See generally D.I. 218). As Plaintiffs point out,

however, the Court is conducting a bench trial in this case. “And although Rule 702 applies, it is

plain the Court can address with minimal prejudice any assertion that a particular piece of

testimony is outside an expert’s area of expertise, assess whether it supports the assertion that it

supports a finding that objective indicia undermine Plaintiffs’ obviousness contention, and

Defendants can cross examine Plaintiffs’ experts to elicit evidence that they believe supports their

views.” (D.I. 228 at 1). Indeed, the Court believes that addressing each of the above (or similar)

assertions is something more easily done in the context of specific questions and answers at trial.

Thus, Defendants’ motion to exclude testimony on secondary considerations will be denied.

II.     CONCLUSION

        THEREFORE, for the reasons stated above, IT IS HEREBY ORDERED that:

        1.     Defendants’ motions (D.I. 211 & 217) are DENIED; and

        2.     Plaintiffs’ motions (D.I. 213 & 215) are GRANTED-IN-PART and DENIED-IN-

PART.


                                                     The Honorable Maryellen Noreika
                                                     United States District Judge



4
        In granting the motion, the Court is not ruling on each of the examples (or other uncited
        examples) of purported opinions on Dr. Phillip’s state of mind in Plaintiffs’ papers. To the
        extent Defendants elicit opinions of Dr. Chambliss at trial that Plaintiffs believe call for
        state of mind testimony, the Court expects Plaintiffs to object at trial. To the extent that
        Plaintiffs ask such questions of Dr. Chambliss, they do so at their own peril.


                                                 5
